Case 19-82531-CRJ11   Doc 87     Filed 12/09/19 Entered 12/09/19 12:25:47   Desc Main
                               Document      Page 1 of 18
Case 19-82531-CRJ11   Doc 87     Filed 12/09/19 Entered 12/09/19 12:25:47   Desc Main
                               Document      Page 2 of 18
Case 19-82531-CRJ11   Doc 87     Filed 12/09/19 Entered 12/09/19 12:25:47   Desc Main
                               Document      Page 3 of 18
Case 19-82531-CRJ11   Doc 87     Filed 12/09/19 Entered 12/09/19 12:25:47   Desc Main
                               Document      Page 4 of 18
Case 19-82531-CRJ11   Doc 87     Filed 12/09/19 Entered 12/09/19 12:25:47   Desc Main
                               Document      Page 5 of 18
Case 19-82531-CRJ11   Doc 87     Filed 12/09/19 Entered 12/09/19 12:25:47   Desc Main
                               Document      Page 6 of 18
Case 19-82531-CRJ11   Doc 87     Filed 12/09/19 Entered 12/09/19 12:25:47   Desc Main
                               Document      Page 7 of 18
Case 19-82531-CRJ11   Doc 87     Filed 12/09/19 Entered 12/09/19 12:25:47   Desc Main
                               Document      Page 8 of 18
Case 19-82531-CRJ11   Doc 87     Filed 12/09/19 Entered 12/09/19 12:25:47   Desc Main
                               Document      Page 9 of 18
Case 19-82531-CRJ11   Doc 87 Filed 12/09/19 Entered 12/09/19 12:25:47   Desc Main
                            Document    Page 10 of 18
Case 19-82531-CRJ11   Doc 87 Filed 12/09/19 Entered 12/09/19 12:25:47   Desc Main
                            Document    Page 11 of 18
Case 19-82531-CRJ11   Doc 87 Filed 12/09/19 Entered 12/09/19 12:25:47   Desc Main
                            Document    Page 12 of 18
Case 19-82531-CRJ11   Doc 87 Filed 12/09/19 Entered 12/09/19 12:25:47   Desc Main
                            Document    Page 13 of 18
Case 19-82531-CRJ11   Doc 87 Filed 12/09/19 Entered 12/09/19 12:25:47   Desc Main
                            Document    Page 14 of 18
Case 19-82531-CRJ11   Doc 87 Filed 12/09/19 Entered 12/09/19 12:25:47   Desc Main
                            Document    Page 15 of 18
Case 19-82531-CRJ11   Doc 87 Filed 12/09/19 Entered 12/09/19 12:25:47   Desc Main
                            Document    Page 16 of 18
Case 19-82531-CRJ11   Doc 87 Filed 12/09/19 Entered 12/09/19 12:25:47   Desc Main
                            Document    Page 17 of 18
Case 19-82531-CRJ11   Doc 87 Filed 12/09/19 Entered 12/09/19 12:25:47   Desc Main
                            Document    Page 18 of 18
